DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the first silica dielectric layer and the second silica dielectric layer each comprises silica nanoparticles with diameters no more than 10 nm” as recited in claim 1.
It should be noted that this limitation is being interpreted such that the silica nanoparticles are separate and distinct silica particles from the silica material of the silica dielectric layers of claim 1, using arguments of the Remarks of 01/20/2022.
Hachigo et al (US 20140225529 A1, hereinafter Hachigo), the closest reference,
 discloses a semiconductor structure, (FIG. 4) comprising: 
a first silica dielectric layer (joint film 12a, see Paragraph [0041]: “SiO2”) disposed on a first semiconductor wafer; (Si support substrate 11, see Paragraph [0032]) and 
a second silica dielectric layer (joint film 12b, see Paragraph [0041]: “SiO2”) disposed on a second semiconductor wafer, (group III nitride film 13, see Paragraph [0064])
the first silica dielectric layer is bonded to the second silica dielectric layer, (See FIG. 3)
However, Hachigo does not explicitly teach the first silica dielectric layer and the second silica dielectric layer each comprises silica nanoparticles with diameters no more than 10 nm; and the first 
Adib teaches wherein a covalent bond (Si-O-Si bond, see Paragraph [0052]) has a bond strength of at least 2.0 J/m2.  (Paragraph [0052]: “a fully covalently bonded wafer pair as achieved during high temperature processing (on the order of 400 to 800° C.) has adhesion energy of ˜1000-3000 mJ/m.sup.2” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) However, it should be noted that Adib does not teach separate and distinct silica nanoparticles as recited in claim 1.  NO other reference has been found to remedy these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812